                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION



HEATHER KAY MANLEY                                                                        PLAINTIFF

                                                                        NO. 3:19CV295-MPM-JMV

COMMISSIONER OF SOCIAL SECURITY                                                        DEFENDANT



               ORDER ADOPTING REPORT AND RECOMMENDATIONS

        Upon consideration of the record of this case, the Court finds that the Report and

Recommendations (“R&R”) of the United States Magistrate Judge dated January 31, 2020, was

on that date duly filed; Plaintiff was duly notified; more than fourteen days have elapsed since

notice of said R&R; and no objection thereto has been filed. The Court is of the opinion that the

R&R should be approved and adopted as the opinion of the Court.


        It is, therefore, ORDERED:


        1. That the R&R of the United States Magistrate Judge dated January 31, 2020, is, hereby,

approved and adopted as the opinion of the Court.
        2. That Plaintiff is directed to pay the full filing fee for this action within 60 days of this

date.


         This, the 18th day of February, 2020.



                                                 /s/ Michael P. Mills
                                                 UNITED STATES DISTRICT JUDGE
                                                 NORTHERN DISTRICT OF MISSISSIPPI
